Order entered November 13, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01342-CV

                             KENNETH D. MURPHY, Appellant

                                              V.

                        ALFONSO FELIPE MEJIA ARCOS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-11187

                                          ORDER
         Appellee’s November 6, 2019 “Motion for a Final Extension of Time to File Appellee’s

Brief” is DENIED.      It is ORDERED that appellee’s brief received November 6, 2019 is

STRICKEN. Appellee will not be permitted to present oral argument at submission of this

cause.


                                                     /s/   LANA MYERS
                                                           PRESIDING JUSTICE